

RESEARCH AGREEMENT


Between


THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
UNIVERSITY OF CALIFORNIA, SANTA BARBARA


And


NASCENT WATER TECHNOLOGIES, INC.


This Research Agreement (“Agreement”) is entered on this 9th day of December,
2010 into by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, a
California Constitutional corporation, on behalf of its Santa Barbara campus,
hereinafter called “University,” and, NASCENT WATER TECHNOLOGIES, INC., a
California corporation, and wholly-owned subsidiary of AcquaeBlu Corporation, a
Delaware Corporation, having a principal place of business at 430 Park Avenue,
Suite 702, New York, NY 10022, hereinafter called “Sponsor.”


WHEREAS, University is a non-profit organization dedicated, in part, to engaging
in high quality research activities for the advancement of knowledge and benefit
of the public;


WHEREAS, the research project contemplated by this Agreement is of mutual
interest and benefit to both the University and Sponsor, and is consistent with
the research and educational objectives of the University;


NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:


1. 
Statement of Work



 
University, through its Principal Investigator(s), shall use reasonable efforts
to perform the research activities set forth in the Statement of Work attached
hereto as Exhibit A, which is hereby incorporated in full by reference.  Sponsor
acknowledges and agrees that University cannot guarantee the results of any of
its research activities, and that minor deviations from the Statement of Work
may occur to further the scientific goals of the Statement of Work.



2. 
Deliverables



 
Deliverables under this agreement are described in and will be submitted to
Sponsor in accordance with Exhibit B hereof, which is hereby incorporated in
full by reference.



3. 
Performance Period and Term of the Agreement



 
The Period of Performance and the Term of this Agreement shall be [****] through
[****].



4. 
Cost to Sponsor



 
The cost to Sponsor for University’s performance hereunder shall not exceed
$[****].  This Agreement shall be performed on a “cost reimbursement”
basis.  When expenditures reach this amount, Sponsor will not be required to
fund and University will not be required to perform additional work hereunder
unless by mutual agreement of the parties.



5.
Payment



 
Advance quarterly payment will be made to University by Sponsor in accordance
with Exhibit C hereof, which is hereby incorporated in full by
reference.  University will send quarterly invoices to Sponsor.  Checks shall be
made payable to The Regents of the University of California and shall be sent
to:


 
 

--------------------------------------------------------------------------------

 


Cashier’s Office
SAASB Building, Room 1212
        
Santa Barbara, California  93106-2003



 
Payments should refer to both the Principal Investigator’s last name and
Sponsor’s name.



6.
Principal Investigator



 
University’s performance hereunder will be under the direction of Professor
Arturo Keller, who will serve as Principal Investigator(s) (“Principal
Investigator”).  In the event that the Principal Investigator becomes unable or
unwilling to continue work under this Agreement and an alternate Principal
Investigator is not agreeable to Sponsor, Sponsor will have the option to
terminate this Agreement in accordance with Article 16 hereof.  The Sponsor
understands and agrees that the Principal Investigator and/or Project Director
is the scientific contact for the University but is not authorized to amend,
modify or terminate the terms and conditions of this Agreement.  Requests to
amend, modify or terminate the terms of this Agreement must be directed to the
University’s Office of Technology & Industry Alliances and must comply with the
notice requirements of this Agreement.



7.
Rights in Data



 
University will have the unrestricted right to publish, disclose, disseminate
and use, in whole and in part, any data or information developed by University
under this Agreement or received in the performance of this Agreement except as
set forth in Article 11 (“Confidentiality”) hereof.  Except as set forth in
Section 9 (“Patents and Inventions”) and Section 10 (“Copyright”), Sponsor will
have the right to publish and use any technical reports and information
specified to be delivered hereunder.  It is agreed, however, that under no
circumstances will Sponsor state or imply in any publication or other published
announcement that University has tested, endorsed or approved any product,
service or company.  Sponsor understands and agrees that such data is provided
“as is” and thus, Sponsor uses such data at its own risk.  University extends no
warranties of any kind, either express or implied, including, but not limited
to, warranties of merchantability and fitness for a particular purpose.



8.
Supplies and Equipment



 
In the event that University purchases supplies or equipment hereunder, title to
such supplies and equipment will vest in University.



9.
Patents and Inventions



 
9.1  Inventorship of patentable developments or discoveries first conceived and
actually reduced to practice in the performance of this Agreement (“Subject
Inventions”) will be determined in accordance with applicable U.S. Patent Law
and University policy.



9.2  To the extent that University will have the legal right to do so, and
provided Sponsor pays all direct and indirect costs of the Statement of Work
including a proportionate share of all researcher salaries and benefits, Sponsor
will have a time-limited first right to negotiate a license to the University’s
interest in any Subject Invention.


9.3  University shall promptly disclose to Sponsor any Subject
Inventions.  Sponsor shall hold this disclosure on a confidential basis and will
not disclose the information to any third party without the prior written
consent of University.  Sponsor will notify the University in writing within
thirty (30) days of notice of such disclosure to Sponsor whether or not it
wishes to secure an option or license to University’s interest in the disclosed
Subject Invention (“Election Period”).  Sponsor will have ninety (90) days from
the date of election to conclude such option or license agreement with
University (“Negotiation Period”).  Said license will contain reasonable terms,
will require diligent performance by Sponsor for the timely commercial
development and early marketing of all Subject Inventions subject to the
license, and will include Sponsor's obligation to reimburse University's patent
costs for all Subject Inventions subject to the license.  In the event it is
necessary in the opinion of University to file any patent applications to
protect a Subject Invention during the Election or Negotiation Periods, Sponsor
will reimburse patent costs incurred by University during such period(s).  If
such option or license negotiation is not concluded within the Negotiation
Period or if Sponsor does not notify University of its wish to secure an option
or license within the Election Period, neither party will have any further
obligation to the other with respect to the University’s interest in the Subject
Invention and the rights to such Subject Invention will be disposed of in
accordance with University’s policies.

 
 

--------------------------------------------------------------------------------

 


9.4  Nothing in this Agreement is or shall be construed as conferring by
implication, estoppel, or otherwise any license or rights under any patents or
other rights of The Regents.


10.
Copyright



 
Copyright in original works of authorship, including computer software, first
created and fixed in a tangible medium of expression by University in the
performance of this Agreement will vest in University.  At Sponsor’s request and
to the extent that University has the legal right to do so, University will
grant to Sponsor a license to such works on reasonable terms and conditions,
including reasonable royalties, as the parties mutually agree in a separate
writing.



11.
Confidentiality



During the course of this Agreement, Sponsor may provide University with certain
proprietary business or technical information or materials (“Confidential
Information”).  Except as required by law, and as long as all written
disclosures of Confidential Information are clearly marked “Confidential” and
all oral disclosures of Confidential Information are both identified as
confidential at the time of disclosure and are thereafter reduced to a writing
that is clearly marked “Confidential” within fourteen (14) days of such oral
disclosure, University will hold Confidential Information in confidence and
agrees to prevent its disclosure to third parties using the same degree of care
that the University uses with its own information of like kind.  Confidential
Information shall be provided only to University’s Principal Investigator and
only on a “need to know” basis.  This obligation shall continue in effect for
three (3) years after expiration or termination of the Agreement.


Information and materials disclosed by Sponsor shall not be considered
confidential which: (1) is now public knowledge or subsequently becomes such
through no breach of this Agreement; (2) is rightfully in University’s
possession prior to Sponsor’s disclosure as shown by written records; (3) is
rightfully disclosed to University by a third party; or, (4) is independently
developed by or for University without reliance upon confidential information
received by Sponsor.


Because University is a public, non-profit educational institution and does not
have identified resources to sustain liability for disclosure of information,
Sponsor agrees that no financial liability shall attach to University in the
event such disclosure occurs.


12.
Publication



 
University shall have the right, at its discretion, to release any information
or to publish any material resulting from its performance hereunder.  University
will furnish Sponsor with a copy of any proposed written or oral publication
(including manuscripts, abstracts, and oral presentations) at least thirty (30)
days prior to submission for publication (“Review Period”).  Upon written
notification by Sponsor within the Review Period, University agrees to delete
any of Sponsor’s Confidential Information that appears in the publication.  If
it is determined that a patent application should be filed, University will
delay publishing such proposed publication for a maximum of an additional thirty
(30) days in order to protect the potential patentability of any invention
described therein.



13.
Applicable Law



 
This Agreement will be governed by the laws of the State of California, United
States of America, without regard to the conflict of laws provisions thereof.



14.
Notice



 
Whenever any notice is to be given hereunder, it will be in writing and sent to
the Authorized Representative for the receiving party indicated below by
certified mail or overnight courier, at following address:


 
 

--------------------------------------------------------------------------------

 



 
University:
Office of Technology & Industry Alliances
   
University of California
   
342 Lagoon Road
   
Santa Barbara, CA 93106-2055
   
Attn: Jill L. Boltz, Industry Contract Officer
       
Sponsor:
Joseph Sierchio
   
Nascent Water Technologies, Inc.
   
430 Park Avenue, Suite 702
   
New York, NY  10022



15.
Termination



 
Either University or Sponsor may terminate this Agreement by giving sixty (60)
days written notice to the other.  Sponsor will pay University actual direct and
indirect costs and noncancellable commitments incurred prior to the date of
termination and fair close-out related costs.  If the total of such costs is
less than the total funds advanced, the balance will be returned to Sponsor.



16.
Publicity



Neither party will use the name, trade name, trademark or other designation of
the other party in connection with any products, promotion, or advertising,
without the prior written permission of the other party.  However, nothing in
this Article is intended to restrict either party from disclosing the existence
of and nature of this agreement (including the name of the other party) or from
including the existence of and nature of this agreement in the routine reporting
of its activities.


17.
Indemnification



 
Sponsor shall defend, indemnify, and hold University, its officers, employees,
and agents harmless from and against any and all liability, loss, expense
(including reasonable attorney's fees), or claims for injury or damages arising
out of its performance of this Agreement but only in proportion to and to the
extent such liability, loss, expense, attorney's fees, or claims for injury or
damages are caused by or result from the negligent or intentional acts or
omissions of Sponsor, its officers, agents, or employees.



 
University shall defend, indemnify, and hold Sponsor, its officers, employees,
and agents harmless from and against any and all liability, loss, expense
(including reasonable attorney's fees), or claims for injury or damages arising
out of its performance of this Agreement but only in proportion to and to the
extent such liability, loss, expense, attorney's fees, or claims for injury or
damages are caused by or result from the negligent or intentional acts or
omissions of University, its officers, agents, or employees.



 
This section shall survive the termination or expiration of this Agreement.



18.           Excusable Delays


 
University will be excused from performance hereunder if a delay is caused by
inclement weather, fire, flood, strike, or other labor dispute, acts of God,
acts of governmental officials or agencies, terrorism, or any other cause beyond
the control of University.  The excusable delay is allowed for the period of
time affected by the delay.  If a delay occurs, the parties will revise the
performance period or other provisions hereunder as appropriate.



19.
Assignment



 
Neither party will assign its rights or duties under this Agreement to another
without the prior express written consent of the other party; provided, however,
that Sponsor may assign this Agreement to a successor in ownership of all or
substantially all its business assets in the field to which this Agreement
relates if such successor will expressly assume in writing the obligation to
perform in accordance with the terms and conditions of this Agreement.  Any
other purported assignment will be void.


 
 

--------------------------------------------------------------------------------

 

20.
Amendments



 
No agreements, modifications, or waivers to this Agreement shall be valid unless
in writing and signed by the Authorized Representatives of the parties.



21.
Miscellaneous



21.1 Not a Partnership or Joint Venture.  It is understood and agreed by the
parties that the University is performing this contract as an independent
contractor.  The parties, by this Agreement, do not intend to create a
partnership, principal/agent, master/servant, or joint venture relationship and
nothing in this Agreement shall be construed as creating such a relationship
between the parties.


21.2 Severability.  If any term or provision of this Agreement shall be held to
be invalid or illegal, such term or provision shall not affect the validity or
enforceability of the remaining terms and provisions of this Agreement.


21.3 Recitals & Headings.  The recitals herein constitute an integral part of
the Agreement reached and are to be considered as such.  However, the captions
and headings contained in this Agreement have been inserted for reference and
convenience only and in no way define, limit, or describe the text of this
Agreement or the intent of any provision.


21.4 No Waiver.  The wavier by either party of a breach or default of any
provision of this Agreement shall not constitute a waiver of any succeeding
breach, nor shall any delay or omission on the part of either party to exercise
any right that it has under this Agreement operate as a waiver of such right,
unless the terms of this Agreement sets forth a specific time limit for the
exercise thereof.


22.
Entire Agreement



 
This Agreement, and Exhibits A through C, constitute the entire agreement and
understanding between the parties and supersedes all previous agreements and
understandings on the subject matter of this Agreement, if any.




       
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
         
By:
   
By:
 
By:
   
By:
Jill L. Boltz
Title:
   
Title:
Industry Contracts Officer
Date:
   
Date:
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
Statement of Work

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Deliverables


University shall provide Sponsor with a final technical report within ninety
(90) days after the end date of this Agreement.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
Payment Schedule


Sponsor shall send advanced, quarterly payments.  The first payment will be made
within 30 days of signature.

 
 

--------------------------------------------------------------------------------

 